Name: COMMISSION REGULATION (EC) No 2056/97 of 20 October 1997 determining the extent to which applications lodged in October 1997 for import licences for certain milk and milk products covered by the arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy;  European construction
 Date Published: nan

 L 287/20 EN I Official Journal of the European Communities 21 . 10 . 97 COMMISSION REGULATION (EC) No 2056/97 of 20 October 1997 determining the extent to which applications lodged in October 1997 for import licences for certain milk and milk products covered by the arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia can be accepted HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 October to 31 December 1997 submitted pursuant to Regulation (EC) No 455/97 shall be met in full , for products mentioned in Regulation (EC) No 455/97 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 455/97 of 10 March 1997 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreement between the Community and the Republic of Slovenia ('), as last amended by Regulation (EC) No 1873/97 (2), and in parti ­ cular Article 4 (4) thereof, Whereas the applications made for licences for products mentioned in Regulation (EC) No 455/97 are for quant ­ ities lower than those available; whereas these applications can therefore be met in full , Article 2 This Regulation shall enter into force on 21 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 69, 11 . 3 . 1997, p. 7 . I1) OJ L 265, 27. 9 . 1997, p. 23 .